Citation Nr: 1805551	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-18 396	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a May 1976 decision that denied eligibility for VA benefits based on a lack of qualifying service.

2.  Whether new and material evidence has been received to reopen the prior decision finding that the Appellant's character of discharge is a bar to VA compensation benefits, and if so, whether that discharge constitutes a bar to Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Appellant had active service from June 1973 to February 1976, and was discharged under other than honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2013 administrative decision by the VA Regional Office (RO) in Waco, Texas, which denied eligibility for VA benefits based on a lack of qualifying service. 

By way of background, the Appellant had attempted to bring a claim for VA benefits in 2010, but the RO, in its adjudication of that claim, noted the appellant had been denied status as a veteran in May 1976 after separating from service.  The appellant was originally denied status as a veteran in a May 1976 VA administrative decision.  The appellant did not appeal that decision within one year and thus that decision became final.  The appellant is claiming that the May 1976 VA administration decision was clearly erroneous and thus not valid.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Appellant testified at a June 2016 travel board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is associated with the claims file.

With respect to the characterization of the appeal, the additional evidence received since the May 1976 administrative decision provides a basis for reconsidering the appellant's claim.  Whether to reconsider the claim is the initial determination, and having decided favorably in this regard, the issue then becomes whether the appellant's discharge bars him from receiving the VA benefits mentioned.

This latter issue of the reopened claim of whether the character of the appellant's discharge represents a bar to VA compensation benefits is addressed in the REMAND portion of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant received a discharge from active service under other than honorable conditions in February 1976.

2.  In an unappealed administrative decision dated in May 1976, VA determined that the appellant's character of discharge was a bar to VA compensation benefits, other than Title 38, Chapter 17 health care benefits. 

3.  The May 1976 VA administrative decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.

4.  The evidence received since the May 1976 administrative decision was not previously submitted to agency decision makers, and does relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The May 1976 VA administrative decision did not contain clear and unmistakable error.  38 U.S.C. § 5109A (West 2012); 38 C.F.R. § 3.105 (a) (2017). 

2.  The May 1976 VA determination, finding that the appellant's character of discharge constituted a bar to VA benefits, is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2017).

3.  The additional evidence associated with the file since the May 1976 administrative decision on the appellant's character of discharge as a bar to VA benefits is new and material, and the question of character of discharge as a bar to benefits is reopened.  38 U.S.C. §§ 5103, 5103A, 5108, 5303 (2002); 38 C.F.R. §§ 3.12, 3.13, 3.156(a), 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

With regard to the Veteran's CUE claim, the United States Court of Appeals for Veterans Claims (Court) has specifically held that the VCAA has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002); see also 38 U.S.C. §§ 5109A (a); 7111(a); 38 C.F.R. §§ 20.1400-20.1411.  

Analysis of Clear and Unmistakable Error (CUE)

The Appellant asserts that the May 1976 VA administrative decision is clearly and unmistakably erroneous in its determination that the appellant lacks the status of a veteran due to the character of his discharge from military service.  More specifically, the Appellant asserts the nonjudicial punishments levied against him while in active service were "mere allegations" and were not proven beyond a reasonable doubt.  See June 2016 Hearing Transcript, pg. 4, 9.

The May 1976 VA administrative decision that denied the appellant the status of a Veteran for the purpose of receiving VA benefits is a final and binding determination.  There was not a timely substantive appeal, and therefore, the May 1976 decision is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.200, 20.1103 (2017). 

A final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105 and § 3.2600.  

The section 3.105 exception allows for the revision of the decision in question on the grounds of CUE.  According to 38 C.F.R. § 3.105 (a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105 (a). 

The Court has established a three-prong test defining CUE, which is as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.  See also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994). 

[I]t is a very specific and rare kind of "error."'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE].  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The failure to fulfill the duty to assist also cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996). 

The record in the appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision, not additional evidence submitted or otherwise obtained after the fact.  A finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

The Board has reviewed the documents of record at the time of the May 1976 VA administrative decision.

At the time of the issuance of the May 1976 administrative decision, the record included all of the appellant's service personnel records, to include nonjudicial and administrative punishments imposed for a variety of infractions while in active service.  The appellant's service medical records were also available to the May 1976 decision makers.  The appellant's personnel records included four separate instances of nonjudicial punishment under Article 15 of the Uniform Code of Military Justice :  1) being absent without leave (AWOL) from July 1, 1974 through July 23, 1974; 2) for selling property of the United States on March 3, 1975; 3) for disobeying a lawful order of a superior commissioned officer on August 4, 1975; and 4) failure to repair on September 17, 1975.  In each of these four cases, per the record of proceedings which are present in the appellant's service personnel records, the appellant was advised in writing of his rights, to include the right to a public hearing, the right to bring a spokesman on his behalf, the right to present witnesses and other evidence in both matters of defense and matters of punishment, and the right to refuse the Article 15 and otherwise proceed to a trial by court-martial.  In each of the four cases, the appellant was informed of his right to a lawyer, and in each, the appellant refused an open hearing and chose to represent himself in person rather than retaining counsel.  After the nonjudicial punishment was administered, the appellant was notified in writing in each case of his right to appeal that punishment within 15 days, and in each case, the appellant indicated in writing of his decision not to appeal the action taken against him.

In addition to the four separate Article 15s levied against the appellant, the record shows he was formally counseled on the following occasions for the stated infractions:

1) September 11, 1974, for failure to show up for a mandatory formation;
2) September 13, 1974, for being late for formation;
3) September 27, 1974, for counseling on an adverse enlisted evaluation report;
4) November 22, 1974, for failure to shave and have his TA-50 (i.e., his issued gear) laid out before going on sick call;
5) December 2, 1974, for being told not to be in an orderly room unless he checks in with a supervisor first;
6) April 21, 1975, for a messy area and bed unmade;
7) June 3, 1975, in bed until 0645 and failure to show for a squad detail;
8) June 5, 1975, in bed until 0630;
9) June 16, 1975, failure to obey a lawful order to go to formation;
10) July 15, 1975, proper wearing of the military uniform;
11) July 25, 1975, hair and moustache required trimming;
12) August 4, 1975, military courtesy and bearing talking or responding to an officer;
13) August 14, 1975, living area not meeting standards;
14) August 18, 1975, was told to get a haircut;
15) August 20, 1975, was told to cut the grass but just stood around;
16) September 6, 1975, field display of TA-50 was not according to SOP (standard operating procedure); and
17) September 6, 1975, hair and moustache required trimming.

The Board notes that this list of minor infractions that were dealt with via formal counseling did not rise to the level of UCMJ judicial or non-judicial punishment, and thus rights of the accused as previously noted in the discussion of the Article 15s do not attach here.

At the time of the appellant's discharge in 1976, there were two pertinent VA regulations cited in the VA May 1976 decision that the appellant's discharge was considered to be under dishonorable conditions.

VAR 1012(B) states that a discharge or release from service under of the conditions specified in that paragraph will be a bar to the payment of benefits unless it is that the person was insane at the time of committing the offense causing such discharge or release.  28 FAR 123, Jan. 4, 1963.

VAR 1012(D)(4) states that discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  This includes a discharge under other than honorable conditions if it was determined that it was issued because of willful and persistent misconduct.  Id.

The Board notes that the appellant, while in active service, stood before a discharge board in February 1976 and was represented by a uniformed officer and attorney from the Army's Judge Advocate General Corps.  The written proceedings of this discharge board indicate the appellant was made aware of the concerns against his future service in the military, and that he had full opportunity to cross examine adverse witnesses, to present evidence in his own behalf, to testify in person or submit a written statement, and to submit a brief.  The written decision of this board was to recommend the discharge of the appellant from military service "with an undesirable discharge, for unfitness, for reasons of frequent incidents of discreditable nature with civil or military authorities."

The Board notes the VA RO that made the administrative determination in May 1976 had access to all of the appellant's records at the time, including the disciplinary record summarized above that led to his discharge under other than honorable conditions.  However, a claim of CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).  As explained above, the RO weighed the evidence in order to make its determination that the record leading to the discharge of the appellant was due to his performance while in service as described in the record.  Disagreements as to how facts are weighed do not constitute CUE.  38 C.F.R. § 20.1403 (d); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Therefore, the Board finds that the May 1976 administrative decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  As such, the Board finds that the appellant fails to establish factual or legal error rising to the level of CUE in the May 1976 administrative decision that determined the appellant's character of discharge was considered to be under dishonorable conditions.  Hence, the criteria have not been met for reversing or revising that prior decision on the basis of CUE. The Board notes the benefit-of-the-doubt rule is not applicable in assessing a CUE motion.  See Andrews v. Principi, 18 Vet. App. 176, 177 (2004) (citing Russell, 3 Vet. App. at 313.)

New and Material Evidence

As noted previously, the May 1976 VA administrative decision that determined the appellant's service was dishonorable was not appealed within the statutory time limits and is therefore final.  The appellant sought to make a new claim for benefits with VA in February 2010, and was denied in January 2013 because VA determined that the appellant's service per the May 1976 VA decision was correct, that his service was dishonorable, and the appellant was not eligible for VA benefits, other than Chapter 17 health care benefits under Title 38.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2017).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last, final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The evidence of record in May 1976 consisted of the appellant's service personnel records, including records of administrative and adjudicative actions against the appellant during active service.  The record also included the appellant's service medical records.  Since May 1976, the Veteran has testified before the undersigned Veterans Law Judge (VLJ) and provided numerous statements of his own and that of buddies to assist his case.  This additional evidence has provided additional insight and facts into the appellant's claims.

As new and material evidence has been received, reopening of the previously denied determination of character of service is warranted.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).  To that extent only, the claim is granted.  


ORDER

A May 1976 VA administrative decision contained no CUE for its determination of the appellant's character of discharge.

New and material evidence sufficient to reopen the determination that the appellant's character of discharge is a bar to VA benefits has been received, and to that extent only, the claim is granted.  


REMAND

The appellant is seeking to be declared eligible for VA benefits.  When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  "The term veteran means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).

A discharge or release from active service under "conditions other than dishonorable" is a prerequisite to entitlement to VA pension or compensation benefits. 38 U.S.C. § 101(18); 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).  In this case, the applicable regulations are 38 C.F.R. § 3.12(c) and 38 C.F.R. § 3.12(d).  The former provides that benefits are not payable where the former service member was discharged or released by reason of the sentence of a general court-martial; as a deserter; or by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days.  38 C.F.R. § 3.12(c)(2), (4) and (6).  The latter provides that a discharge because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  Specifically, pursuant to 38 U.S.C. § 5303(b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated."  38 U.S.C. § 5303(b). 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a); see Zang v. Brown, 8 Vet. App. 246, 253 (1995) (holding that the phrase "due to disease" applies to all three circumstances in § 3.354 (a)).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct and requires competent medical evidence to establish a diagnosis.  Gardner v. Shinseki, 22 Vet. App. 415, 419 (2009); see Beck v. West, 13 Vet. App. 535, 539 (2000); Zang, 8 Vet. App. at 254-55; 38 C.F.R. § 3.354(a).  When a rating agency is concerned with determining whether a Veteran was insane at the time he committed an offense leading to his court-martial, discharge or resignation, it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in 38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b). 

The Board notes as stated above that the appellant was discharged under conditions other than honorable, and a May 1976 VA administrative decision termed his service dishonorable for VA purposes, thus rendering the appellant ineligible for VA benefits.  However, in light of new and material evidence and the desire to assist the appellant to the maximum extent possible, the Board finds that further development of the claim is necessary.  As the issues relating to the character of discharge appeal are inextricably intertwined, the entire appeal must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should update the appellant with appropriate notices and duties per 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), given that his claim has been reopened and 8 years have passed since initial notice was provided.

Additionally, ask the appellant to provide, or authorize VA to obtain, any and all other relevant records regarding his mental state during his service, and any other additional records the appellant may have pertinent to the case.  Based on his response, attempt to procure copies of all records identified that have not previously been obtained.  All efforts to obtain these records, including any negative responses to the request, must be documented in the claims file and the appellant appropriately notified.

2.  After receiving all additional records, arrange for the appellant to undergo a VA mental status examination, but in the sense that a "retrospective" medical opinion is needed concerning whether he was legally insane at the time of the offenses leading to his eventual discharge from the military under conditions other than honorable.  See Chotta v. Peake, 22 Vet. App. 80 (noting the duty to assist may include development of medical evidence through a retrospective medical evaluation when there is a lack of medical evidence for the time period at issue).
All indicated tests and studies are to be completed.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner in conjunction with the examination. 

A detailed history must be obtained with respect to the appellant's situation, state of mind, and behavior during his active military service, particularly around the time of the offenses leading to his eventual discharge.

Thereafter, the examiner must specifically address the following:

a)  Did the appellant exhibit a mental disease or disorder at the time of the offenses leading to his eventual discharge or at any other time during his military service?

b)  Did the appellant, due to disease, exhibit a more or less prolonged deviation from his normal method of behavior at the time of the offenses leading to his discharge, or at any other time during his military service?

c)  Did the appellant, due to disease, interfere with the peace of society at the time of the offenses leading to his discharge or at any other time during his military service?

d)  Did the appellant, due to disease, become anti-social or so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided at the time of the offenses leading to his eventual discharge, or at any other time during his military service?

In reaching his or her conclusions, the examiner must consider and address the appellant's lay statements (both from the detailed history taken during the examination and elsewhere in the claims file) concerning his situation, state of mind, and behavior during service, and in particular around the time of the offenses leading to his eventual discharge.

The examiner is asked to discuss the underlying reasoning or rationale for his or her opinion, including preferably citing to relevant evidence, supporting factual data, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The absence of indication of contemporaneous medical evidence in the STRs cannot, alone, serve as the basis for a negative opinion.

4.  Then readjudicate this claim in light of this and all other additional evidence.  

Attention is invited to the definition of "willful and persistent conduct" in the context of the appellant's service record.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).

If this claim remains denied, or is not granted to the appellant's satisfaction, send him and his attorney a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


